Citation Nr: 1617350	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-05 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for bilateral plantar fasciitis. 

3.  Entitlement to service connection for right elbow s/p knot removal; and to left elbow-arm secondary to left shoulder.  

4.  Entitlement to service connection for bilateral wrists.  

5.  Entitlement to service connection for bilateral leg thrombosis.  

6.  Entitlement to service connection for bilateral athlete's foot.   

7.  Entitlement to service connection for allergic rhinitis (claimed as due to asbestos exposure) .  

8.  Entitlement to service connection for gastroesophageal reflux disorder. 

9.  Entitlement to service connection for hearing loss with facial numbness.  

10.  Entitlement to service connection for angina, status post stent placement.  

11.  Entitlement to service connection for hypertension. 

12.  Entitlement to an initial disability rating higher than 10 percent for left shoulder rotator cuff strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served stateside on active duty from February 2007 to July 2008 in support of Operation Enduring Freedom.  She also had periods of active duty for training and inactive duty for training in the U.S. Army Reserves from December 1981 through May 2009, to include an initial period of active duty for training from March 9, 1982, to July 21, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a cervical spine disorder, bilateral leg thrombosis, and angina status post stent placement are addressed in the REMAND portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's right foot plantar fasciitis began during active duty for training in July 2005; and her left foot plantar fasciitis began during her 2007-2008 active duty service. 

2.  The Veteran complained of right elbow pain during inactive service in 1989 and 1991, but there is no incident report or other military record showing that the Veteran fell on her right elbow while in military status, and no clinical evidence of a current right, or left, elbow disorder.  

3.  The Veteran had right wrist pain during inactive service in 2005, but there is no clinical evidence of a current right or left wrist disorder.  

4.  The Veteran had "fungal feet" while on active duty in January 2008, but there is no clinical evidence of a current disorder.  

5.  The Veteran's allergic rhinitis is seasonal and is not related to any incident of service, including asbestos exposure.

6.  The Veteran's gastroesophageal reflux disease, hypertension, and hearing loss with facial numbness did not begin during a period of service, and are not related to service.

7.  The Veteran's left rotator cup strain disability has not been productive of ankylosis, impairment of the humerus, or dislocation or nonunion with loose movement of the clavicle or scapula at any time during the appeal period; and, though productive of limitation of motion, the Veteran has had left shoulder flexion to at least 120 degrees, and abduction to at least 95 degrees, throughout the appeal period.

CONCLUSIONS OF LAW

1.  Bilateral foot plantar fasciitis was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.7, 3.102, 3.303 (2015).

2.  A chronic right elbow disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A left elbow-arm disability was not incurred in or aggravated by service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  A chronic bilateral wrist disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

5.  A chronic athlete's foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

6.  Rhinitis/allergic rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

7.  Gastroesophageal reflux disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

8.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

9.  Hearing loss with facial numbness was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

10.  The criteria for an initial disability rating higher than 10 percent for left shoulder rotator cuff strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in November 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate her claims, including the information and evidence to be submitted by her and the information and evidence to be obtained by VA.  

VA also assisted the Veteran in the development of her claims.  The Veteran's medical records have been obtained and are in the claims file.  The Veteran was also afforded multiple VA examinations during the appeal period.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; physically examined the Veteran; conducted appropriate tests; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran was also offered the opportunity to testify before the Board regarding her claims, which she initially accepted in her March 2011 substantive appeal (Form 9), but subsequently withdrew in correspondence dated in January 2015.  

In sum, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced her in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation, and will proceed to review the merits of the Veteran's claims.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of active duty for training; or for injury incurred or aggravated, in line of duty, during a period of inactive duty for training; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(m).  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 C.F.R. § 3.102.  

Facts and analysis

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

A. bilateral plantar fasciitis 

Service records show that during a period of active duty training in July 2005, the Veteran was seen for complaints of right foot pain, 3 days after stepping on a rock.  She was diagnosed to have right foot plantar fasciitis.  In January 2009, only 5 months after more than a year of active duty, private medical records show the Veteran experienced bilateral plantar fasciitis for the past year.  This would place the condition's presence within a period of active duty.  She still carries a current diagnosis of bilateral plantar fasciitis.  A reasonable reading of these facts places the onset of the claimed condition during service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral plantar fasciitis is warranted.  38 C.F.R. §§ 3.102, 3.303.

B. right and left elbow 

A service treatment record dated in July 1991 documents complaints of right elbow pain and cyst for the past two years.  See also service treatment records dated in June 1989 regarding right arm pain for two weeks after falling on the elbow.  During the 1991 consult the Veteran reported that she had fallen on the elbow two years earlier and had had occasional pain since then.  Diagnosis was tennis elbow and lipoma, and the Veteran was given some Motrin.  

This evidence simply shows that on an occasion of inactive duty training, the Veteran took the opportunity to have her elbow looked at by a medical professional, during which time she recounted a history of discomfort.  That person expressed what was considered to be the cause of the discomfort.  Notably, it does not show or suggest the Veteran sustained any injury during a period of active duty training or inactive duty training, to cause the complaint or to make the complaint worse.  Although the Veteran now contends she fell on her right elbow during a period of military service (see Veteran's February 2010 notice of disagreement), the timing of this account (2 decades later) and the failure of the contemporaneous treatment records to mention this, leaves the Board with the view that the assertion is not credible.  This is reinforced by the Veteran's myriad other complaints that have been reported and are documented in service records.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (providing that the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence).  Moreover, VA examination in February 2009 found no current disorder.  See Pond v. West, 12 Vet. App. 341 (1999) (providing that a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service); and Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

In addition, the Board observes, there is no medical record, whatsoever, of any left elbow or left elbow-arm disorder.  Gilpin, 155 F.3d 1353 (service connection may not be granted unless a current disability exists).  In fact, the only indication of a left elbow problem derives from the Veteran's unenhanced claim for service connection, and she did not expound on this claim in her notice of disagreement or any other subsequent document.  There simply is no evidence in support of this claim, either directly or as secondary to the Veteran's service-connected left shoulder disability.  38 C.F.R. § 3.310.  

The preponderance of the evidence is accordingly against the claims for service connection for a right elbow disorder and a left elbow disorder and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C. bilateral wrist 

A service treatment records dated July 22, 2005, documents complaints of right wrist pain, diagnosed as right wrist sprain; however, VA examination in February 2009  found no disorder involving the right or left wrist.  See Pond, 12 Vet. App. 341 (providing that a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service); and Gilpin, 155 F.3d 1353.  Based on the evidence of record, a chronic wrist disability was not incurred in or aggravated during active military service and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364; Gilbert v, 1 Vet. App. 49, 55-56.

D. bilateral athletes foot   

An active duty examination in January 2008 found "fungal feet"; however, VA examination in February 2009 found no current disorder (see Gilpin, 155 F.3d 1353 (service connection may not be granted unless a current disability exists); and there is no other medical evidence of athletes feet apart from the January 2008 finding.  Based on the evidence of record, a chronic athlete's foot disability was not incurred in or aggravated by active military service and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

E. rhinitis  

A private medical record dated September 11, 2001, advises of nasal congestion diagnosed as allergic rhinitis, and in October 2008 the Veteran reported that she had problems with allergies "this time of year" and alternates between being congested and draining copious amounts of clear nasal drainage.  See October 22, 2008 private medical record.  The record does not show this began during active duty service or a period of active duty for training or was aggravated by military service.  There is also no medical evidence of record that suggests that the Veteran's rhinitis is secondary to asbestos exposure, and no evidence that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on the etiology of her rhinitis, so her lay opinion that her rhinitis is due to in-service asbestos exposure is of no weight.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The preponderance of the evidence is accordingly against the claim on a direct basis, and as secondary to asbestos exposure and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

F. gastroesophageal reflux disorder and hypertension

Private medical records show diagnoses of gastroesophageal reflux disease (see, e.g., May 2001 private treatment record) and hypertension (see, e.g., November 1993 private treatment record), but there is no record of any onset or aggravation of either disorder during service; and no evidence that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on the etiology of these diseases.  Bostain.  In this regard the Board notes the Veteran's contention in her notice of disagreement that she took medication for her gastroesophageal reflux disease during her periods of inactive duty for training.  However, continuing a medication regimen while on a period of inactive duty for training does not describe the onset of the condition or its aggravation during such a period of service.  The preponderance of the evidence is consequently against the claims and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

G. hearing loss with facial numbness 

Although the Veteran would have almost unavoidably had noise exposure during a period of service, hearing tests administered throughout her lengthy military career found bilateral hearing within normal limits for VA compensation purposes.  However, on VA examination in January 2009 the Veteran complained of hearing loss with facial numbness, and testing found left ear sensorineural hearing loss.  Although this was within one year of the Veteran's separation from active duty service (see 38 C.F.R. §§ 3.307(a), 3.309(a) (providing that service connection for hearing loss may be presumed if manifest to a compensable degree with one year after service), the examiner addressed the etiology of the problem, and found it would not be related to military service because it was of sudden onset.  This rebuts the presumption of service incurrence (see 38 C.F.R. § 3.307(d)), and there is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  There is also no indication that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on the etiology of her hearing loss, so her lay opinion is of no probative weight.  Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  
In view of the foregoing, a basis upon which to establish service connection for hearing loss with facial numbness has not been presented, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

III.  increased rating left shoulder

In a rating decision dated in May 2009 the RO granted service connection for left shoulder rotator cuff strain with a rating of 10 percent effective July 30, 2008.  The Veteran has appealed the assigned rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.  Staged ratings (separate evaluations assigned for separate periods of time) are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's left shoulder disability has been rated under the provisions of Diagnostic Code 5299-5203 throughout the appeal period.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99".  38 C.F.R. § 4.27.

Under the impairment of the clavicle or scapula provisions of Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for the major or minor shoulder.  Nonunion or dislocation of the clavicle or scapula with loose movement warrants a 20 percent rating for the major or minor shoulder.  Id.  

Normal range of motion of the shoulder is flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Facts and analysis

On VA QTC examination in February 2009, the Veteran reported that she injured her left shoulder while lifting a heavy box containing ammunition during service.  She complained of constant pain throughout the shoulder, neck, and arm, which she said was relieved by rest, or by taking Motrin or Tylenol.  She also complained of weakness, stiffness, swelling, and giving way in the left shoulder, and said that she had difficulty lifting heavy items with the left arm.  Physical examination found the humerus within normal limits, but there was guarding of movement of the left shoulder.  Range of motion testing found left shoulder flexion decreased to 120 degrees; abduction to 100 degrees; external rotation to 70 degrees; and internal rotation to 80 degrees.  The examiner added that these limitations at the stated degrees were secondary to pain.  After repetitive use there was evidence of pain, fatigue, weakness, and lack of endurance but no evidence of incoordination on the left, with the major functional impact being pain.  There was no additional limitation in degrees.  The shoulder was not fixed in any position; there was no ankylosis.   

On VA QTC examination in May 2012, the Veteran reported that she was lifting an ammo box during detail which caused acute onset of left shoulder pain that has been persistent and worsening ever since.  She complained of on-the-job left shoulder pain while driving for a funeral home, and said that she was unable to lift flowers that required 2 hands without the assistance of another person.  Physical examination found tenderness to palpation of the left shoulder with painful decreased range of motion; weakness on left wrist extension; and decreased sensation in a C5-C8 distribution.  Range of motion testing found left shoulder flexion to 130 degrees, with pain beginning at 120 degrees; and left shoulder abduction to 95 degrees, with pain beginning at 95 degrees.  These findings were unchanged after repetitive use.  External rotation, lift-off subscapularis, and cross body adduction tests were all negative.  Muscle strength was normal, and there was no ankylosis, recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, or impairment of the clavicle or scapula.  

Analysis

There is no objective evidence of any loose movement of the left shoulder during the appeal period (see February 2009 and May 2012 VA shoulder examination reports), so the highest rating of 20 percent under the assigned schedular criteria at Diagnostic Code 5203 is not indicated.  

As for a higher rating under some other schedular criteria, there is no ankylosis of the scapulohumeral articulation or impairment of the humerus, so evaluation under Diagnostic Codes 5200 and 5202 is not appropriate.  See 38 C.F.R. § 4.71a.  Additionally, while there is decreased range of motion of the left shoulder (see 2009 and 2012 VA examination findings), the Veteran has had left shoulder flexion and abduction beyond shoulder level/greater than 90 degrees throughout the appeal period, so a higher rating under the limitation of motion provisions of Diagnostic Code 5201 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The preponderance of the evidence is therefore against the claim for a schedular rating higher than 10 percent for the Veteran's left shoulder rotator cuff strain disability at all times during the appeal period; the benefit of the doubt doctrine is not applicable (38 C.F.R. § 4.3); and a staged rating is in turn not warranted (Fenderson, 12 Vet. App. 119, 126).  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in the assigned 10 percent schedular rating for less than full motion of the left shoulder due to pain.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's left shoulder disability level and symptomatology.  Notably,  the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Therefore, referral for extraschedular consideration is not warranted. 

Finally, on last report this veteran was working for a funeral parlor (see May 2012 VA examination report), so the issue of a total disability rating for compensation based on individual unemployability (TDIU) is not raised.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  


ORDER

Service connection for bilateral plantar fasciitis is granted.

Service connection for right elbow s/p knot removal surgery is denied.

Service connection for left elbow-arm secondary to left shoulder disability is denied.

Service connection for a bilateral wrist disorder is denied.

Service connection for bilateral athlete's feet is denied.

Service connection for allergic rhinitis (claimed as due to asbestos exposure) is denied.

Service connection for gastroesophageal reflux disease is denied.

Service connection for hypertension is denied.

Service connection for hearing loss with facial numbness is denied.

An initial disability rating higher than 10 percent left shoulder rotator cuff strain is denied.


REMAND

Regarding the cervical spine, the record shows that in  April 2007, the Veteran complained of pain after lifting a box of ammo, and military medical records compiled during the Veteran's 2007-2008 active duty service describe treatment for left shoulder pain along with treatment, including traction, for cervical radiculopathy and cervicalgia (see, e.g., January 2008 physical therapy record).  

Significantly, however, private medical records wholly unrelated to military service document the onset of neck pain following a coughing fit years earlier.  See private medical record dated in July 2003.  X-rays in 2003 revealed degenerative disk disease C5-C6 and also showed some radiological evidence for spasm; and the Veteran's physician stated that "since she does have some radicular pains I believe she may have possibly herniated a disk when she was coughing vigorously."  

Based on the evidence of record the Veteran's cervical spine disorder clearly was not incurred during service, but it did become symptomatic, and was treated, during the Veteran's subsequent active duty service.  Remand for a medical opinion as to whether the Veteran's cervical spine disorder was aggravated beyond its natural progression by some incident of service is needed.  

In addition to the forgoing, the Veteran seeks service connection for bilateral leg thrombosis.  Review of the record reveals a long history of thrombocytosis (see, e.g., June 26, 1991 military medical record and Veteran's 2008 claim for compensation), which evidently predisposes one for thrombosis, and a September 2007 service treatment records notes the condition, was "aggravated" earlier that week with the Veteran's being on her feet for an extended period.  VA treatment records also reflect a diagnosis of deep vein thrombosis.  See, e.g., July 2013 VA Chief Podiatrist's note to file regarding deep vein thrombosis prophylaxis.  Remand for an opinion as to whether the Veteran's thrombosis was aggravated by service beyond the natural progression is needed.  

Finally, and as for the claim for service connection for angina status post stent placement, private medical records dating from 1988 advise of atypical chest pain; and the use of nitroglycerin to relieve it is noted in 1991.  Based on civilian medical records, the Veteran's angina did not begin during service.  However, while on active duty in January 2008 the Veteran underwent a cardiac catheterization in response to chest pain.  An opinion as to whether the Veteran's angina was aggravated by service is needed.  

On remand the claims file should be updated to include VA treatment records dated after August 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate copies of the Veteran's VA treatment records dated after August 2014 with the claims file.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  After completion of the above, obtain a medical opinion from a VA examiner on the issues of service connection for a cervical spine disorder, bilateral leg deep vein thrombosis, and angina status post surgery.  

The claims file should be reviewed by the examiner.  The examiner is then requested to provide an opinion, based on the evidence in the claims file, on the following three issues:

a) whether the Veteran's pre-existing cervical spine condition was aggravated (increased in severity) during the February 2007 - July 2008 period of service.  In formulating this opinion the examiner should note that the Veteran injured her left shoulder while lifting ammo during service in 2007 followed by treatment that included physical therapy, and traction.

b) whether it is at least as likely as not that the Veteran's bilateral leg thrombosis increased in severity during the February 2007 - July 2008 period of service.  In formulating this opinion the examiner should note that active duty medical records in 2008 reflect complaints after prolonged standing.

c) whether it is at least as likely as not that the Veteran's pre-existing angina/chest pain condition increased in severity during the February 2007 - July 2008 period of service.  In formulating this opinion the examiner should note that the Veteran underwent a left heart catheterization with coronary angiography and ventriculography from the right femoral artery, while on active duty, on January 10, 2008.

The requested medical opinions should include a discussion of the facts of this case and the medical science that supports the examiner's conclusions.

4.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claims.  If any benefit remains denied, send the Veteran and her representative a supplemental statement of the case.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


